John F. Stone was appointed superintendent of common schools by the County Court of Stanly County, and gave bond sued on at its February Term ,1853, with the other defendants his sureties, in the sum of $3,000. The conditions of the said bond are as follows: "Now, therefore, if the said Stone shall well and truly perform the duties of the chairman aforesaid, and shall honestly and faithfully account for and pay over all moneys that may come into his (hands) by virtue of his appointment, during the time for which he has been elected, to all such persons as may be by law entitled to recover the same at his hands, then," etc.
Stone continued to act through 1854 and 1855, but gave no bond after 1853. He had been chairman for several consecutive years immediately previous to 1853, and for those years had given bonds with different sureties.
After this suit was brought a reference was made to commissioner  (383) to state an account, and from the report made by that officer it appeared that the sum of $816.07 was in Stone's hands as a balance of school money remaining at the date of the bond sued on, and that other amounts of school money came to his hands in 1854 and 1855, which he did not account for. The nonpayment to his successor the lator in this action, of the said sum of $816.07, and the sums received in 1854 and 1855, are the breaches alleged of the conditions of the bond declared on. *Page 296 
The defendant's counsel insisted that the sum of $816.07 received before the bond of 1853 was executed, was not recoverable on that, and that the sums received after the official year 1853 had expired were also not recoverable on that bond.
The court ruled against the defendant on both these points, and his counsel excepted.
Verdict for the plaintiff for $1,864.10, for which judgment was given, and the defendants appealed.
The only questions which we deem it necessary to consider are two, which appear in the bill of exceptions filed by the defendants, and in the opinion expressed on these by the court below we entirely concur.
1. The first is that the principal defendant was not chargeable with the amount $816.07, which was in his hands when he was elected and gave the bond now sued on, in February, 1853. He had been chairman of the board of superintendents of common schools for several consecutive years immediately preceding this time, and, as it is not shown that he had wasted or misapplied the money which he had received in his official capacity, we must suppose that he had it in his hand, ready to be paid to his successor at the time above mentioned. As he was himself reelected, he is to be regarded as his own successor, and consequently to have received, in his new official capacity, what it was his (384) duty to pay in his old. Viewed in that light, it was clear that the bond which he then gave made him and his sureties responsible for that amount.
2. The second exception, that the defendants were not responsible for the defaults of the principal defendant during the subsequent years of 1854 and 1855, is fully answered by the decision of this Court in the late case of the Chairman of Common Schools v. Daniel, 51 N.C. 444. When the defendant Stone was elected and gave bond, in February, 1853, his office was, by the express provisions of the acts of 1844 and 1848, to continue for one year, and until another should be appointed, and, of course, his bond continued as a security for the faithful discharge of his duty during all that time. One of these duties, and not the least important, was the payment into the hands of his successor of such moneys as had been received by him as an officer, and not expended according to law. For his default in this respect he and the other defendants, his sureties, are clearly responsible, and the judgment to that effect given in the court below must be
PER CURIAM.                                                   Affirmed. *Page 297